Citation Nr: 0913797	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of pneumonia 
(claimed as scarring of the right lung base and obstructive 
airflow disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1958 through May 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In his October 2005 Substantive Appeal, the Veteran requested 
a Travel Board hearing to be held at the RO in Winston-Salem, 
North Carolina.  Such a hearing was scheduled to take place 
on October 22, 2008 at 8:30 a.m.  The Veteran was notified of 
the date, time, and place of the hearing by a letter that was 
mailed to the address of his residence in Hamlet, North 
Carolina.  Due to unforeseen circumstances, however, this 
hearing was cancelled by VA.  Subsequently, a new Travel 
Board hearing was scheduled to take place on March 3, 2009 at 
8:30 a.m.  Notification of the new hearing was mailed to the 
Veteran at his post office box address, however, was 
undeliverable as addressed and was returned to VA by the 
postal service.  The Veteran did not appear at the scheduled 
March 2009 hearing.
 
Additionally, the Board notes that the Veteran filed an 
informal claim for service connection for hypertension in a 
February 2008 VA Form 21-4138, and refers that matter to the 
RO for development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2004 application, the Veteran provided a post 
office box address as his mailing address.  Subsequently, in 
his October 2005 Substantive Appeal, the Veteran provided a 
new address consisting of his apartment number and street 
address.  Although the RO provided notice of the initially 
scheduled October 2008 Travel Board hearing to the Veteran's 
newly identified apartment address, the subsequent letter, 
which notified the Veteran of the date, time, and place of 
his rescheduled March 2009 Travel Board hearing, was mailed 
to his old post office box address, was undeliverable by the 
postal service as addressed, and was returned to VA.  The 
Veteran did not appear at his March 2009 hearing.  Under the 
circumstances, the Veteran should be scheduled for a new 
Travel Board hearing and appropriate notice must be provided 
to the Veteran, at the address of his apartment as set forth 
in his Substantive Appeal, pursuant to 38 C.F.R. § 20.702.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a Travel Board 
hearing, to be held in person at the 
local RO and before a Veterans Law 
Judge (VLJ) of the Board, in accordance 
with his request.  The Veteran should 
be notified in writing of the date, 
time and location of the hearing, and 
such notice should be mailed to the 
Veteran's apartment and street address 
set forth in his October 2005 
Substantive Appeal.  After the hearing 
is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board, in accordance with appellate 
procedures.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

